Title: John Thaxter to John Adams, 4 May 1782
From: Thaxter, John
To: Adams, John


     
      Sir
      Amsterdam 4th. May 1782
     
     I have sent to Mr. Hodshon since your Departure to send the Packer, but he cannot come ’till Monday, which I suspected as this is a busy day all over the World. As soon as he comes on Monday, I will set him to work and give all the Assistance that depends on me. There is between twenty and thirty Tons of Turf, and a few Bushels of Coal, which Stephens seems very desirous of having. He does not ask it as a Gift, but imagine it would not be unacceptable. This lays with You, and it shall be sent forward if You choose or left to be sold. —There will be some empty Bottles, which the Wineseller had better take, paying the ordinary Price. However as You please. The Baskets will take them all I believe.
     I have seen Mr. Barclay, and he is much better—desires his best Respects and wishes You better Health.
     Best Compliments to Mr. Dumas and Family.
     
      With an invariable Respect & Attachment I have the honor to be, Sir, your most obedient & most humble Servant,
      J Thaxter
     
    